PER GURIAM.
The defendant was convicted in Meade county of the crime of grand larceny, and has appealed to this court. Assignments of error Nos. 1 to 29, inclusive, relate to the reception and rejection of evidence by the trial court. W'e have carefully reviewed those assignments, and find nothing prejudicial in the rulings of the trial court. The other assignments relate to the refusal of the trial court to grant a new trial, and, after examining the record, we are satisfied that the trial court did not abuse its discretion in refusing to. grant a new trial.
The judgment and order appealed from are affirmed.
POLLEY, P. J., and ROBERTS, J, took no part.